2022 IL App (1st) 200046-U
                                  Nos. 1-20-0046 and 1-21-0401 (cons.)
                                     Order filed December 21, 2022
                                                                                         Third Division


NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________
                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                            FIRST DISTRICT
______________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS,                              )   Appeal from the
                                                                  )   Circuit Court of
           Plaintiff-Appellee,                                    )   Cook County.
                                                                  )
     v.                                                           )   Nos. 14 CR 17114
                                                                  )        14 CR 17113
COREY STEWART,                                                    )
                                                                  )   Honorable
           Defendant-Appellant.                                   )   Mary Margaret Brosnahan,
                                                                  )   Judge, presiding.



           JUSTICE REYES delivered the judgment of the court.
           Presiding Justice McBride and Justice D.B. Walker concurred in the judgment.

                                               ORDER

¶1        Held: The trial court did not abuse its discretion in granting the State’s motion for joinder
                when the two offenses occurred within three hours, less than two miles apart, and
                involved the same offenders and similar demands for property.
Nos. 1-20-0046 and 1-21-0401 (cons.)


¶2     Following a jury trial, defendant Corey Stewart was found guilty of two counts of home

invasion in case number 14 CR 17113 and one count of robbery in case number 14 CR 17114. 1

The trial court merged the home invasion counts and imposed one 25-year term of incarceration

for home invasion consecutive to a 5-year term for robbery. On appeal, defendant contends that

the trial court abused its discretion in granting the State’s motion to join the two cases when the

offenses were “distinct crimes” which occurred in different locations with different victims and

motivations. We affirm.

¶3     In case number 14 CR 17113, defendant was charged by indictment with attempted first

degree murder, aggravated battery, home invasion, attempted armed robbery, and aggravated

unlawful restraint following an August 27, 2014, incident involving Jason Scott and Crystal

Anderson.

¶4     In case number 14 CR 17114, defendant was charged with armed robbery, vehicular

invasion, and aggravated unlawful restraint following an August 27, 2014, incident involving

Terrence Marshall.

¶5     On May 25, 2017, the State filed a motion for joinder. Regarding case number 14 CR

17113, the motion alleged that defendant and Deangelo Owens entered Anderson’s and Scott’s

home around 7:45 p.m. on August 27, 2014, demanded money, and engaged in an altercation that

resulted in Owens shooting Scott. In case number 14 CR 17114, the motion claimed that defendant

and Owens approached Marshall, who was sitting in his vehicle, around 10:11 p.m. that same




       1
           Deangelo Owens, who was also charged in both cases, was tried in a separate simultaneous jury
trial and is not a party to this appeal.

                                                 -2-
Nos. 1-20-0046 and 1-21-0401 (cons.)


night. Owens told Marshall to exit, Owens and defendant took currency and a cell phone, and

Owens shot a firearm in the air.

¶6     Anderson later flagged a police officer and stated that the person who shot Scott was in a

liquor store. The officer did not locate Owens but, as he discussed the matter with Anderson,

Marshall approached and stated that the men Anderson described matched the description of the

men who just robbed him. The State therefore concluded that joinder was proper as the offenses

involved the same offenders and a common scheme, evidence, and witnesses.

¶7     On August 29, 2017, the trial court heard argument on the motion. The State argued that

the two offenses occurred on the same date less than two miles apart. The offenses also occurred

hours apart and, in each offense, defendant and Owens, armed with a firearm, approached the

victims and sought money. In both cases, defendant and Owens fled and the firearm was fired. The

State further argued the police learned defendant’s and Owens’s identities because as Anderson

described the people who entered her home to a police officer, Marshall overheard and stated that

the description “sound[ed]” like the same people who robbed him.

¶8     Trial counsel responded that the offenses were “unrelated.” The first was either a home

invasion or a “misunderstanding” between Anderson, Owens, and defendant, where the motive

was “really unclear” and nothing was taken. The second was “completely different,” i.e., “a classic

robbery.” Counsel concluded that including both offenses in a single trial would prejudice

defendant.

¶9     In response, the State noted that in case number 14 CR 17113, defendant was charged with

attempted armed robbery. The State further argued that the two incidents occurred in a “short time

span” and involved demands for money, the discharge of a firearm, and flight.



                                               -3-
Nos. 1-20-0046 and 1-21-0401 (cons.)


¶ 10     On August 31, 2017, the trial court granted the motion for joinder, finding the two offenses

occurred on the same day a “few hours” apart. The court also noted a “huge confluence” of

evidence relating to the identification of the offenders. As the victim in one case described the

offenders, the second victim approached and likewise identified the offenders. Additionally, the

offenses “arguably” shared a common method in that both involved a firearm and were attempted

or successful robberies. While it was not “clear-cut” whether similar evidence would establish the

same elements of each offense, as there were different victims and the offenses did not occur

simultaneously, joinder was proper considering all the factors and that defendant and Owens were

charged in both cases.

¶ 11     The State proceeded to trial on one count of attempted murder and two counts of home

invasion in case number 14 CR 17113, and one count of armed robbery in case number 14 CR

17114.

¶ 12     Melissa Vazquez, Anderson’s and Scott’s neighbor, testified that her home had a video

surveillance system located in the front and back of the building. Footage from August 27, 2014,

was admitted and published, and is included in the record on appeal. This court has viewed the

footage.

¶ 13     The front camera footage depicts a street and sidewalk. At 7:59 p.m. per the timestamp,

two men approach a fence, enter a gate, and ascend the porch stairs. One man wears a white t-shirt,

and one wears a blue t-shirt. The men stand on the porch, and then leave the frame at 8:00 p.m.,

presumably entering the building. At 8:02 p.m., the men run down the stairs, exit the gate, and flee

in the direction from which they approached. At 8:11 p.m., police vehicles and a fire truck arrive.




                                                 -4-
Nos. 1-20-0046 and 1-21-0401 (cons.)


¶ 14   The back camera footage depicts a backyard and parked cars. At 8:02 p.m. per the

timestamp, a man runs through a backyard. He stands between two vehicles, looks back, waves,

enters the alley, and then runs away.

¶ 15   Scott testified that in 2014, he lived with Anderson and her children in the 1300 block of

South Kolin Avenue. Around 7:45 p.m. on August 27, 2014, the doorbell rang. When Scott

answered the door, two men, whom he identified at trial as defendant and Owens, were there.

Owens asked to speak to Anderson, so Scott went upstairs to get her. He did not invite defendant

and Owens inside. When Scott told Anderson that men were there to see her, she looked out of the

door and screamed, “get out of the house.” When Scott turned, defendant and Owens were behind

him. Anderson pushed defendant and Owens, who grabbed Scott’s wrist and said, “give it up.”

Owens told Scott to “stop fighting” and that he would have his “partner” shoot Scott.

¶ 16   At this point, Scott grabbed Owens by the throat and saw Anderson fighting with

defendant, who held a chrome “.45.” Scott threw Owens into defendant and Anderson, and ran

downstairs. Scott heard Owens ask for the firearm, heard a gunshot, and continued to run. Scott

heard “commotion,” and saw a child trying to exit the house through a window. He heard another

gunshot and ran. Scott suffered gunshot wounds to the right leg and right arm.

¶ 17   Scott later identified defendant and Owens in photographic arrays. At trial, Scott viewed

the surveillance footage and identified himself, defendant, and Owens.

¶ 18   Anderson testified that she was in an upstairs bedroom with her children when Scott

entered and told her someone was at the door. Two men were behind Scott. Anderson knew one

as “Dee” from the neighborhood. At trial, she identified Owens as Dee and defendant as the other

man. Anderson told Owens to get the “hell out.” Owens grabbed Scott and asked, “where the stuff



                                              -5-
Nos. 1-20-0046 and 1-21-0401 (cons.)


at” or “where some money at,” and the men fought. Owens then told defendant to shoot Scott.

Defendant drew a firearm, and Anderson and defendant “tussl[ed].” Scott then pushed everyone

and ran downstairs. Defendant handed Owens the firearm, and Owens fired at Scott. Defendant

and Owens then followed Scott. Anderson locked the bedroom door and pushed an air conditioner

out of the window so that her children could exit. By this point, Scott was in the alley and yelled

to Anderson to call the police. As Anderson looked for her phone, she heard additional gunshots.

At trial, Anderson identified defendant and Owens on the surveillance video.

¶ 19   After speaking to police at a hospital, Anderson went “out west” to look for Owens and

defendant. From her vehicle, she observed Owens enter a liquor store at Gladys Avenue and Cicero

Avenue. Anderson flagged a police officer, described Owens and defendant, and left. She later

identified defendant in a photographic array.

¶ 20   During cross-examination, Anderson testified that she met Owens in the area where he sold

drugs, that her cousin gave Owens her phone number, and Owens helped her move into her home.

She told police that she knew Owens from a pool hall. She had not met defendant prior to August

27, 2014, but had probably seen him.

¶ 21   Chicago police sergeant Ray Piwnicki testified that Anderson described the offenders as

two African-American men, one wearing a white t-shirt and one wearing a black t-shirt. 2 She

identified the man in the white shirt as Dee and provided his phone number.

¶ 22   Deonte George testified that 8 p.m. on August 27, 2014, he was in an alley, heard yelling

and gunshots, and saw two men running toward him. One, whom George knew as “De,” held a

chrome pistol. George identified Owens in court as “De.”


       2
           Sergeant Piwnicki testified that he held the rank of detective on the date of the offenses.

                                                     -6-
Nos. 1-20-0046 and 1-21-0401 (cons.)


¶ 23      The parties entered a stipulation to the foundation for surveillance footage from early

morning on August 28, 2014, from a liquor store. This footage was admitted and published, and is

included in the record on appeal. This court has viewed the footage, which is from several cameras

and depicts the interior and exterior of the liquor store.

¶ 24      One exterior clip depicts a police vehicle turning and a man in a white t-shirt running away.

An officer approaches and stands in the doorway as two men exit. Additional police vehicles then

arrive.

¶ 25      The interior clip depicts a vestibule where a man in a blue t-shirt shows cash to other

customers and makes a purchase. He holds several paper bags and gives something to a woman.

Through the open door, a police vehicle is visible. The man in the blue t-shirt makes additional

purchases and then exits as a police officer enters.

¶ 26      Another exterior clip, in black and white, depicts a view of the corner of the building. A

police officer crosses the street and enters the building. A man with a bag exits the building and

enters a vehicle. Another squad car arrives, and a police officer speaks to a woman and then walks

away. The man then exits the vehicle and walks out of the frame.

¶ 27      Chicago police sergeant Thomas Losik testified that shortly after midnight on August 28,

2014, Anderson “frantically” waved him down and stated that a man who earlier kicked in her

door and shot her fiancé was in a certain store. She described the offender as an African-American

man with a dreadlock hairstyle wearing a black hat and white t-shirt. Losik radioed for assistance

and entered the store. No one matching the description was inside, and Losik returned to his

vehicle. Anderson then repeated her description of the offender and his outfit, and described his

companion as wearing a blue t-shirt and grey pants. As they spoke, Marshall approached and joined



                                                  -7-
Nos. 1-20-0046 and 1-21-0401 (cons.)


the conversation. After speaking with Marshall, Losik looked for two men involved in an armed

robbery, one wearing a blue t-shirt and the other, with a dreadlock hairstyle, wearing a white t-

shirt. These men were “similar” to the men described by Anderson.

¶ 28   Losik then communicated the descriptions, reentered the store, and viewed footage

depicting two men who matched Anderson’s description. One, wearing a blue t-shirt, “wav[ed]

money around” and purchased alcohol. Losik then sent out a third flash message with “accurate”

descriptions and later learned that someone was arrested. He identified defendant in court as the

man in the blue t-shirt. The surveillance video was then played. Losik identified defendant, Owens,

and himself in the footage. He described defendant as the person wearing the blue t-shirt and grey

sweatpants, and holding a “large sum” of money.

¶ 29   During cross-examination, Losik acknowledged that the footage depicted defendant

walking by Losik as Losik entered the store. The footage also depicted defendant entering and

exiting a vehicle approximately 10 yards from Marshall. Losik testified that both Anderson and

Marshall were looking at Losik at that time.

¶ 30   Marshall testified that on August 27, 2014, he had approximately $2700 in his vehicle

console and an additional $60 to $70 in his pocket. The money in the console was sequential $100

bills that he had withdrawn that morning.

¶ 31   Around 10 p.m., he stopped his vehicle in the 4800 block of West Harrison Street to speak

to an employee on the phone. The windows were down and a man wearing a white t-shirt

approached and said, “you know what this is.” Marshall relayed his location to his employee. Then,

he was “ushered” out of the vehicle, and a second man, wearing a blue t-shirt, patted him down.

One of the men emptied Marshall’s pockets; Marshall did not remember which man did this.



                                               -8-
Nos. 1-20-0046 and 1-21-0401 (cons.)


Marshall’s phone was also taken. The first man told Marshall to enter the back of the vehicle, but

he refused. The man in the blue t-shirt went through the vehicle. Marshall’s employees then

arrived, and the two men fled. Marshall also heard gunshots. He immediately spoke to police and

stated that money was taken from his pockets. He subsequently discovered the $2700 was also

missing.

¶ 32   Later, at his business, Marshall saw police activity, walked over, and heard someone report

being robbed and that the offenders were nearby. Marshall told an officer that he was also robbed,

and had discovered that more money was taken than he originally thought. He later went to a police

station and identified both men who robbed him in photographic arrays.

¶ 33   In court, when asked if he saw the people who approached his vehicle, Marshall responded,

“it’s not all the way clear that it’s the same guys but similar.” He then stated that he saw the men

he believed were in the white and blue t-shirts, and identified defendant and Owens. He

acknowledged that the men in court “looked different,” but asserted they “vaguely” resembled the

photographs. Defendant resembled the person he identified in the photographic array as the man

wearing a blue t-shirt.

¶ 34   Chicago police detective Daniel Jensen testified that on the morning of August 28, 2014,

Marshall identified defendant and Owens in photographic arrays. Specifically, Marshall identified

defendant as the person who removed money from Marshall’s pockets and searched the vehicle.

At trial, Jensen identified defendant and Owens as the people depicted in the arrays.

¶ 35   Chicago police sergeant Kenneth Fowler testified that while en route to assist Losik, he

observed a man wearing a blue t-shirt and grey pants running away from “police activity.” The

man “kept” turning back, so Fowler and fellow officers followed him. At trial, he identified



                                               -9-
Nos. 1-20-0046 and 1-21-0401 (cons.)


defendant as this man. The officers spoke to defendant after he jumped a fence. Defendant stated

that he threw “weed” over the fence. Officers did not find the “weed,” but recovered a knife from

defendant, and arrested him. During a subsequent custodial search, a “large” amount of sequential

$100 bills was recovered.

¶ 36   At the close of the State’s case, defendant moved for a directed verdict as to the armed

robbery charge because Marshall’s testimony contained “no evidence” of a weapon. The State

conceded, and the trial court agreed, that the jury should be instructed as to robbery rather than

armed robbery.

¶ 37   In closing argument, the State asserted that defendant and Owens “set out on a crime

spree,” and took advantage of an open door and window. In response, defendant argued

“something” was “going on” between Anderson and Owens that defendant knew nothing about,

and that things “got out of control” after Anderson told Owens and defendant to leave.

¶ 38   In case number 14 CR 17113, the jury found defendant not guilty of attempted first degree

murder and guilty of two counts of home invasion. In case number 14 CR 17114, the jury found

defendant guilty of robbery.

¶ 39   Defendant filed a motion for a new trial alleging, relevant here, that the trial court

improperly granted the motion for joinder. The trial court denied the motion, merged the home

invasion counts in case number 14 CR 17113, and imposed a 25-year sentence. In case number 14

CR 17114, the trial court imposed a consecutive five-year sentence for robbery. In case number

14 CR 17113, defendant filed a motion in arrest of judgment and a motion to reduce sentence,

which were both denied.




                                              - 10 -
Nos. 1-20-0046 and 1-21-0401 (cons.)


¶ 40   Defendant filed separate notices of appeal in case numbers 14 CR 17113 and 14 CR 17114,

which were assigned appeal numbers 1-21-0401 and 1-20-0046, respectively. This court

consolidated the appeals.

¶ 41   On appeal, defendant contends that the trial court abused its discretion by granting the

State’s motion for joinder when the charges included “distinct crimes” which occurred in separate

locations, with different victims and different motives.

¶ 42   A trial court may order two or more charges to be tried together if the offenses could have

been joined in a single charge, unless joinder would prejudice the defendant or the State. 725 ILCS

5/114-7, 114-8 (West 2014). Offenses may be joined in a single charge, with separate counts, if

they are based on two or more acts which are part of the same comprehensive transaction. 725

ILCS 5/111-4(a) (West 2014); People v. Fleming, 2014 IL App (1st) 113004, ¶ 38. Whether a

defendant’s acts were part of the same comprehensive transaction is determined by the facts of

each case. People v. Jackson, 233 Ill. App. 3d 1089, 1098 (1992).

¶ 43   When determining whether offenses are part of the same comprehensive transaction, we

consider factors set forth in Jackson. See id. Factors to consider include “the proximity of time

and location of the various charges; the identity of evidence which would be presented to prove

each charge; whether the offenses shared a common method; and whether the same or similar

evidence would establish the elements of the offenses.” Id.; see also People v. Quiroz, 257 Ill. App.

3d 576, 586 (1993). An additional consideration is whether there was a common method in the

offenses, so that each offense supplies a piece of a larger endeavor of which the crime charged is

only a portion. See People v. Anderson, 2013 IL App (2d) 111183, ¶ 72.




                                               - 11 -
Nos. 1-20-0046 and 1-21-0401 (cons.)


¶ 44    The trial court has broad discretion to join or sever separate charges, and we review that

decision for an abuse of discretion. Fleming, 2014 IL App (1st) 113004, ¶ 38. The trial court abuses

its discretion where its decision is arbitrary, fanciful, or unreasonable, or where no reasonable

person would take the view adopted by the trial court. People v. Illgen, 145 Ill. 2d 353, 364 (1991).

¶ 45    Applying the factors discussed in Jackson to the case at bar, the trial court did not act

unreasonably in granting the motion for joinder when the two offenses were sufficiently related in

location, time, motive, method, and common evidence.

¶ 46    The “ ‘most important factors’ ” when determining whether offenses are part of a

comprehensive transaction are their proximity in time and location and whether there is common

evidence of the two offenses. Fleming, 2014 IL App (1st) 113004, ¶ 41 (quoting People v. Harmon,

194 Ill. App. 3d 135, 139-40 (1990)). Here, the proximity of time and location support joinder.

¶ 47    The record reveals that the home invasion of Anderson and Scott occurred within three

hours of the robbery of Marshall. Additionally, the State relies on “Google Maps” to demonstrate

that the locations of the home invasion and the robbery were less than 1½ miles apart, and asks

this court to take judicial notice of the distance between them. We do so. 3 In the case at bar, the

short timeframe and small geographic area weighed strongly in favor of joinder. See Quiroz, 257

Ill. App. 3d at 586 (when a shooting and an armed robbery occurred within an hour and two blocks

of one another joinder was not an abuse of discretion); People v. Reynolds, 116 Ill. App. 3d 328,

335 (1983) (two separate robberies that occurred within minutes and also 1½ miles of one another,


        3
           We take judicial notice that, according to Google maps, Anderson’s and Scott’s home in the 1300
block of South Kolin is approximately 1.2 miles from the 4800 block of West Harrison where Marshall was
robbed. See People v. Clark, 406 Ill. App. 3d 622, 632-34 (2010) (taking judicial notice of the geographic
details in a “Google Map” of an area surrounding a certain intersection and noting that “case law supports
the proposition that information acquired from mainstream Internet sites such as Map Quest and Google
Maps is reliable enough to support a request for judicial notice”).

                                                  - 12 -
Nos. 1-20-0046 and 1-21-0401 (cons.)


supported joinder). The fact that the offenses did not occur in immediate succession does not

automatically eliminate the two acts from the category of a comprehensive transaction. See People

v. White, 129 Ill. App. 3d 308, 315-18 (1984) (a burglary that occurred seven months after one

theft and two months after another theft was part of same comprehensive transaction for joinder

when all three offenses occurred at the same location); but see People v. Walston, 386 Ill. App. 3d

598, 603 (2008) (as events become separated by time and distance, the likelihood decreases that

they are part of the same comprehensive transaction).

¶ 48   The second factor, common evidence, “asks not whether evidence of the two crimes is

similar or identical but rather whether the court can identify evidence linking the crimes.”

(Emphases in original.) Id. at 605. Here, even if the two cases were not joined, the jury would have

heard evidence relating to both the home invasion and the robbery. In both cases, defendant and

Owens were identified by the victims as African-American males wearing a white t-shirt and a

blue t-shirt, who appeared and departed together. Moreover, the process of identifying the

offenders in Marshall’s case was due to Anderson describing the offenders in her case as well as

identifying Owens as Dee from the neighborhood. In other words, Marshall approached the police

because he overheard Anderson’s description of the offenders which matched that of the men who

robbed him. Due to Anderson’s description of the offenders, Losik viewed the liquor store

surveillance video, which depicted defendant wearing a blue t-shirt and holding currency. There

was, therefore, identifiable evidence linking the two offenses.

¶ 49   As to the third factor, whether offenses share a common method depends on whether they

“were part of a ‘common scheme,’ so that each *** supplies a piece of a larger criminal endeavor.”

Id. at 606-07. Here, given the proximity in time and geographic location, the trial court could have



                                               - 13 -
Nos. 1-20-0046 and 1-21-0401 (cons.)


reasonably concluded, for the purposes of joinder, that defendant and Owens were engaged in a

robbery spree in which they attempted to obtain valuables in a relatively small geographic area.

This factor also weighed strongly in favor of joinder.

¶ 50   We are unpersuaded by defendant’s argument that there was no common method because

Anderson and Owens had a “personal connection” and nothing was taken from her home, whereas

the Marshall encounter was “random.” As noted, Anderson admitted that she knew Owens from

the neighborhood and, in that case, Owens and defendant were charged with attempted robbery.

However, we decline to infer a personal motivation, as that is unsupported by the record. The mere

fact that Anderson and Scott fought back, presumably preventing a robbery, does not negate the

fact that Owens demanded “stuff” and money when he grabbed Scott.

¶ 51   Finally, the fourth factor considers whether the same or similar evidence would establish

the elements of the offenses. Here, although the offenses did not share eyewitnesses, Losik’s

testimony would establish the process of identifying defendant and Owens as the offenders in the

robbery was due to a conversation between Anderson and Losik regarding the offenders in the

home invasion. The trial court noted that this factor did not weigh strongly in favor of joinder, but

concluded that the factors, in their entirety, warranted joinder. Based on the facts of this case, we

cannot say that the trial court’s conclusion that the factors weighed in favor of joinder was an abuse

of discretion. See Fleming, 2014 IL App (1st) 113004, ¶ 38.

¶ 52   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 53   Affirmed.




                                                - 14 -